Citation Nr: 1217689	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-11 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back injury with chronic pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1949 to March 1950, and from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Portland, Oregon, RO.

In an April 2010 decision, the Board denied the appeal for service connection for a low back injury.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand (Joint Motion).  In the December 2010 Order, the Court vacated and remanded the Board's April 2010 decision for compliance with instructions provided in the Joint Motion.  The Board subsequently remanded the case in March 2011, and has since requested additional medical opinions.  As discussed below, the development requested by the Board in its March 2011 remand and subsequent medical opinion requests has been completed, and the claim is now appropriate for appellate review.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A low back disorder was not noted on the August 1961 service enlistment examination report.

2.  The Veteran's congenital back defect (lumbarization of S1) clearly and unmistakably preexisted service.

3.  The Veteran's congenital back defect (lumbarization of S1) clearly and unmistakably did not increase in severity in service, including that no disease or injury was superimposed on the preexisting congenital back defect during active service.  

4.  The Veteran sustained an injury to the coccyx during active service in 1962.

5.  Symptoms of coccydinia were chronic in service. 

6.  Symptoms of coccydinia have been continuous since service separation. 

7.  The Veteran's coccydinia is related to his active service. 

8.  The Veteran did not sustain any other injury or disease of the lumbar spine during active service.   

9.  Symptoms of a lumbar spine disorder were not chronic in service.

10.  Symptoms of a lumbar spine disorder have not been continuous since service separation.

11.  The Veteran's current lumbar spine disorders are not related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for coccydinia have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, several VA examination reports and VA medical opinions, and the Veteran and his wife's statements.  

Several VA examinations and medical opinions have been obtained in this case.  The Veteran was afforded VA examinations in March 2008 and March 2009; however, the 2008 VA examiner appeared to ignore documentation of a pre-service back injury at entrance in reaching his opinion, and the 2009 VA examiner did not mention the Veteran's back complaints two months prior to separation in reaching his opinion.  As mentioned above, the Board remanded the claim in March 2011 for a new VA examination, which was conducted in April 2011.  However, the April 2011 VA examiner erroneously relied, at least in part, on a negative separation examination in reaching his opinion.  Therefore, the Board requested a medical opinion, which was provided in November 2011.  The November 2011 reviewer, however, was not the specific type of specialist that the Board had requested.  Therefore, the Board requested yet another VA medical opinion and received a January 2012 opinion that addressed the question of whether the current low back disorder was caused or aggravated by active service, including whether any preexisting disability was aggravated by the in-service back injury.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that both the November 2011 and January 2012 VA opinions obtained in this case are adequate as to the question of whether the Veteran had a preexisting low back disability and whether the current back disorder was caused or aggravated by active service; further, the opinions substantially comply with the Board's March 2011 remand directives.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the low back claim has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2011).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)). 

On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C.Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Low Back Injury

The Veteran in this case contends that his current low back problems are related to an injury which occurred during active service.  Specifically, in a November 2007 statement, he stated that, while he was stationed in Puerto Rico in October 1962, he was assigned to haul wall lockers via truck.  He reported that on one occasion, as they were unloading the truck, the Veteran swung himself off the truck bed and hit a sideboard leaning up against the truck bed in a sitting position, astraddle of the sideboard, on his "tailbone" (coccyx).  He avers he has had chronic pain in the coccyx region since that incident. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a low back (lumbar spine) injury or disease during his first period of active service from October 1949 to March 1950, and that symptoms of a low back disorder were not chronic during the first period of active service.  In short, the service treatment records from October 1949 to March 1950 do not demonstrate low back complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a low back disorder.  The evidence in this case includes the October 1949 enlistment and March 1950 separation examination reports, which are both negative for any manifestations of back pain or problems.  Moreover, there are no other service treatment records from the first period of active service documenting low back problems.     

The Board next finds that the weight of the evidence demonstrates that low back disorder symptoms were not continuous between service separation in March 1950 and reenlistment in August 1961.  Following service separation in March 1950, the evidence of record shows no complaints, diagnosis, or treatment for any low back problems.

With regard to the second period of active service from August 1961 to August 1964, after a review of all the evidence of record, lay and medical, the Board finds that a preexisting back disability was not noted at entrance to service in August 1961.  The Board finds that the competent evidence demonstrates that this pre-service injury resolved prior to entrance to service, and thus, the Veteran did not have a preexisting back disability.  The August 1961 enlistment examination report notes that the Veteran had seen Dr. S.W. in Grants Pass, Oregon, for a minor back injury in the past.  The examining physician further noted, however, that the Veteran had experienced no trouble with his back since the injury, physical examination of the spine was marked "normal," and the Veteran was found to be physically qualified for enlistment.  In addition to the normal examination of the spine at enlistment in August 1961, the Veteran later reported at an April 2011 VA examination that, prior to his second period of service, he was a truck driver, and recalled a door hitting his back, causing a bruise which lasted a few days.  The 2011 VA examiner opined that the Veteran had a minor back injury prior to his second period of service when a door hit him in the back, causing bruising.  Moreover, in a May 2011 letter, the Veteran stated that the back injury he sustained prior to service entrance in 1961 consisted of bruising, and that there was no permanent injury.  

Thus, the evidence demonstrates that, prior to his second period of service, the Veteran suffered a minor back injury that caused bruising for several days, and completely resolved prior to entrance to service.  Moreover, the Veteran denied any back problems at the time of enlistment in August 1961, and examination of the back was normal.  The Veteran is competent to report symptoms of a disability subject to lay observation, such as back pain.  See Jandreau, 492 F.3d 1372.  Because a back disorder was not "noted" at the August 1961 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111.  

Next, after a review of all the evidence, the Board finds that the Veteran's congenital back defect (lumbarization of S1 and/or sacralization of L5) clearly and unmistakably preexisted service.  The clear and unmistakable evidence of preexistence of a back defect includes service treatment record radiological findings of lumbarization of S1 in October 1962, and the March 2009, April 2011, and November 2011 opinions of VA physicians that the lumbarization of S1 and/or sacralization of L5 constitute a preexisting developmental variant.  During service in February 1963, the Veteran reported back pain and was referred for an orthopedic evaluation.  X-rays showed lumbarization of S1.  

In March 2009, a VA physician reviewed the Veteran's claims file, including his service treatment records and post-service treatment records.  Based on this review, the VA physician concluded that the Veteran had a history of one back injury and at least one, but probably two, developmental variants (lumbarization of S1/sacralization of L5), and the fusion of the coccyx and sacrum.  The Veteran was afforded a VA examination in April 2011, and the 2011 VA examiner opined that the lumbarization of S1 noted on the X-ray in 1962 was a developmental variant of no significance.  In November 2011, after reviewing the Veteran's claims file, including his medical records, a VA orthopedic surgeon, Dr. J.B.D., noted that lumbarization of S1 was found on X-rays, which the doctor explained was a developmental condition known to produce asymmetrical load on surrounding structures, contributing to slowly progressive degeneration of spinal structures both above and below it.  The doctor further explained that the Veteran was born with this condition, and its natural progression led to back pain beginning in mid-life associated with asymmetrical wear and arthritis.  

The Board finds that the March 2009, April 2011, and November 2011 VA opinions are competent and probative medical evidence on the question of the whether the Veteran had a preexisting congenital back abnormality because they are based on a review of the service treatment records, statement and history of the Veteran, and, with regard to the April 2011 opinion, a thorough and contemporaneous physical examination of the Veteran that included X-rays.  Moreover, they are factually accurate, as it appears the VA physicians were informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that are supported by a sound reasoning. 

The March 2009, April 2011, and November 2011 opinions, along with the service treatment record evidence and findings that include X-rays, constitute clear and unmistakable evidence that a congenital back defect (lumbarization of S1 and/or sacralization of L5) preexisted the Veteran's second period of active service.  There are no competent opinions or other evidence suggesting that the lumbarization of S1 is not a preexisting congenital defect, nor does any other medical evidence of record conflict with the March 2009, April 2011, and November 2011 VA physicians' conclusions regarding the lumbarization of S1 being a congenital defect.

The weight of the evidence shows no disease or injury was superimposed upon the Veteran's pre-existing congenital back defect during active service, which is required to establish service connection for preexisting congenital defect.  See VAOPGCPREC 82-90.  Although the Veteran complained of pain in the sacrococcygeal area during service, the evidence shows no worsening of the preexisting congenital back defect (lumbarization of S1).  There is no competent evidence that tends to show that the claimed low back injury involved injury to the preexisting congenital back defect at L5-S1.  The April 2011 VA examiner opined that the lumbarization of S1 noted on the X-ray in 1962 was a developmental variant of no significance, and not related to the current low back problems.  In his November 2011 report, the VA orthopedic surgeon also stated that the lumbarization of S1 had been asymptomatic except for an episode of pain in August 1962, as documented in the service treatment records.  As with the opinions regarding preexistence of a congenital back defect, these medical opinions that no disease or injury was superimposed upon the Veteran's congenital back defect was based on a review of medical literature, the service treatment records, statement and history of the Veteran, and, in the case of the April 2011 VA medical opinion, a thorough and contemporaneous physical examination of the Veteran that included X-rays.

Turning to the question of whether a low back (lumbar spine) disorder, other than the preexisting congenital defect, was incurred during active service, after a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran sustained a coccygeal injury in service, and as to whether coccygeal symptoms were chronic in service.  As stated above, the Veteran contends that injured his "tailbone" in October 1962 and has had chronic pain in the coccyx region since that incident.  Service treatment records show that in August 1962 the Veteran complained of pain in the sacral region of his back.  There were no positive findings on physical examination.  It also appears that his foot pain, rather than his back pain, was primarily addressed at the clinic that day, since no diagnosis or treatment plan was made with regard to his back pain.  

Although no precipitating injury is documented, service treatment records show that in October 1962, the Veteran reported swelling and pain in his back and sacral region.  There were no gross abnormalities on physical examination.  In November 1962 and January 1963, he again complained of pain in the sacrum, and there were no positive findings on examination.  In January 1963, he was given medication and told to come back in a week.  The following month, in February 1963, he returned to the clinic with continued sacral pain, and his medication was refilled.  X-rays were taken and showed normal lumbar lordosis with intact vertebrae and no intervertebral disc space narrowing.  The sacroiliac and hip articulations were unremarkable.  Thus, the lumbosacral films were negative.  
      
One week later, in February 1963, because he continued to have pain, he was referred for an orthopedic evaluation.  He complained of pain in the sacrococcygeal area associated with pain in both extremities in the knees, calves, heels and arches, worse on the left.  Physical examination showed full range of motion of the lumbar spine with slight tenderness at L3 on the left.  Neurologic examination was negative.  X-rays showed lumbarization of S1.  The doctor opined that the Veteran's symptoms were due to tightness of the hamstrings and gastrocnemius, and recommended stretching exercises.  

More than one year later, the Veteran reported minor back trouble on his June 1964 Report of Medical History, two months prior to separation from service.  Examination of the spine on that same date was normal.  Although the Veteran's service treatment records do not document the claimed 1962 injury, they do support treatment for low back pain near the time the Veteran claims the coccygeal injury happened, and show fairly consistent reports of pain in the sacral region of the back thereafter, consistent with the Veteran's contention that he injured his tailbone (coccyx).  Resolving reasonable doubt in the Veteran's favor on these questions, the Board finds that the Veteran sustained a coccygeal injury in service in August 1962, and experienced chronic symptoms of coccygeal injury in service. 

The Board next finds that the evidence is at least in relative equipoise as to whether coccygeal disorder symptoms have been continuous since service separation in August 1964.  As mentioned above, the Veteran reported minor back trouble two months prior to separation.  Following separation from service, the Veteran contends he sought chiropractic treatment in 1967 or 1968, and in particular, that he saw Dr. M.S. on a consistent basis for back trouble from 1971 until 1986.  There is no documentation of post-service treatment for back problems in the 1960s through the 1980s.  Indeed, the first documentation of complaints of or treatment for back pain was in 2005.  

However, the claims file also includes a November 2007 letter from the Veteran's ex-wife, C.M.R.  She states that she met the Veteran in late 1964 and married him in November 1965, and that he frequently complained of pain in his lower back as a result of the accident that had taken place in 1962 in Puerto Rico.  She wrote that after they got married the Veteran got a job "pulling dry chain" in the lumber industry, but after a few months, his back pain became almost unbearable.  He took a job as a bus driver, but still complained of frequent pain, although he found ways to ease the pain by propping his left foot on the dash of the bus or on his brief case.  In the late 1970s, he quit driving and took a management position at the company, but still had pain when sitting sometimes.  The ex-wife wrote that during that time the Veteran was seeing Dr. M.S., and his back pain improved for awhile, but then started again.  C.M.R. divorced the Veteran in 1984, and had no knowledge of his condition after that date.  Thus, the Veteran's ex-wife's statements tend to corroborate the Veteran's contentions of continuous low back pain from 1964 until 1984, when they were divorced.  

In light of the documented complaints of low back pain during service, the Board finds the Veteran's and his ex-wife's report of continuous low back pain since service separation to be credible, and that there is a balance in the evidence as to continuity of symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease). 

The Board further finds that the competent evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed coccydinia is related to his active service.  As mentioned above, the Board requested  a medical opinion from a VA orthopedic spine surgeon in July 2011.  The claims file was sent to an orthopedic surgeon, Dr. J.B.D., at the Martinsburg VA Medical Center, who provided an opinion dated in November 2011.  The VA reviewing examiner reviewed the Veteran's file, differentiated the coccydynia from the March 2008 X-ray findings of narrowing of the L4-L5 disc space, marginal sclerosis of the right S1 joint, and facet joint sclerosis - all of which he said were related to the developmental variant of lumbarization of S1 (discussed in further detail below), and provided opinions.  

As to the Veteran's description of an occurrence which would likely have damaged the coccyx, the July 2011 reviewing VA examiner noted that there were no independent observers of the accident, the original orthopedic visit reported no history of trauma, and documentation of treatment by Dr. M.S. from 1967 to 1986 could not be located, noting that the Veteran's ex-wife asserting such treatment could not be regarded as impartial, and that other details were noted to be in conflict with the Veteran's story: the report of a minor back injury prior to service at the August 1961 examination, a notation of back pain in August 1962 (prior to the alleged accident), and coccyx and sacral X-rays in November 2007 which showed no signs of old fracture.  The VA examiner assessed that the injury to the coccyx was separate from the developmental condition that required early care and remained asymptomatic from that point forward.  The VA reviewing examiner said the fact that the injury did not create a fracture which could be indentified 40 years later did not exclude soft tissue damage, ligamentous joint injuries, or non-displaced fractures, and that coccydinia is very difficult to substantiate and still harder to treat effectively.  Despite the inconsistencies noted above, the doctor concluded that the Veteran's coccydinia is at least as likely as not the result of the claimed 1962 injury, but may be confused with his other back symptoms due to its proximity.  

The Board has also considered the opinion of the April 2011 VA examiner that the current low back problems, including coccydinia, are not related to any in-service injury.  However, the April 2011 VA examiner erroneously relied, at least in part, on a negative service separation examination, despite documentation of minor back trouble two months prior to separation, so made a factually inaccurate assumption of no problems related coccydynia at service separation.  See Reonal, 5 Vet. App. at 461.  Moreover, the Board has also considered the January 2012 VA opinion, in which an orthopedic surgeon stated that if there had been soft tissue damage resulting from the claimed 1962 injury to the tailbone, significant soft tissue injuries to joints including those impacting their muscular protection would have led to specific radiographic changes in a reasonable period of time.  However, the doctor stated that, in this case, such radiographic changes had not developed over an extended period of time.  Therefore, the doctor concluded that he could not identify any current back problem that could be related to any in-service injury.    

Because symptoms of low back pain, particularly in the sacral region (near the coccyx) were documented in service, the Board has found that the reported "tailbone" injury occurred in 1962, and the reported complaints of tailbone pain are consistent with the anatomical location of the in-service injury in 1962, and there is some credible evidence that those symptoms have been continuous since service separation.  In light of the favorable November 2011 medical opinion, the Board finds that the evidence is at least in relative equipoise on the question of whether the currently diagnosed coccydynia began during active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for coccydinia are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Next, with regard to the Veteran's low back (lumbar spine) problems other than coccydinia, including degenerative changes of the lower lumbar segments with loss of disc heights, endplate spurs, discogenic sclerosis, degenerative levoscoliosis, and facet arthritis, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a lumbar injury (other than the coccyx) in service, nor were lumbar symptoms chronic in service.  As outlined above, the service treatment records are negative for a report of any injury or trauma to the back (other than indirect evidence of coccygeal injury).  Moreover, service treatment records demonstrate repeated complaints of pain in the sacral region, but no complaints of pain in the lumbar area of the back.  X-rays taken in February 1963 were normal, revealing normal lumbar lordosis with intact verbetrae and no intervertebral disc space narrowing.  Although slight tenderness at L3 on the left was observed on physical examination later that month, X-rays were negative except for the developmental defect of lumbarization of S1.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence demonstrates that lumbar arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5242 (2011).  The evidence shows the first radiographic findings of arthritis were made in 2005.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar disorder have not been continuous since service separation in August 1964.  While the Veteran is competent to state that he had low back symptoms at any time, including in service, the Board finds that, as far as the Veteran's more recent assertions of chronic symptoms of a lumbar spine disorder during service and continuous lumbar symptoms since service, made in the context of the November 2007 claim for service connection (disability compensation) for a low back disorder, the more recent statements are outweighed by the Veteran's own histories that he gave for treatment purposes and in the course of his service connection claim, as well as negative service treatment record evidence, and other evidence showing no lumbar spine disorder symptoms (or diagnosis or treatment) after service until 2005.

First, the Veteran has stated in more recent letters that the pain which has been consistent since service and for which he is claiming service connection is located in the coccygeal area, and not the lumbar region (see May 2011 and February 2012 letters).  As far as any of his statements tend to assert chronic in-service symptoms and continuous post-service lumbar symptoms, such an interpretation is inconsistent with the histories recorded and findings reflected in the service treatment records and post-service private treatment records.  Following service separation in August 1964, the evidence of record shows no complaints of lumbar pain, diagnosis, or treatment for lumbar disorder until after service in March 2005, when the Veteran sought treatment with Dr. K.S.J. for several months of low back pain.  Examination indicated pain in the L5-S1 region, with restricted range of motion.  The Veteran does not indicate that he sought treatment for lumbar pain prior to 2005; rather, both he and his ex-wife state that he sought treatment following service separation in the 1960s through the 1980s for the "tailbone" injury he incurred in service (see the November 2007 letter from the Veteran's ex-wife, C.M.R.).  The absence of post-service complaints, findings, diagnosis, or treatment for lumbar spine disorder after service prior to 2005 is another factor that tends to weigh against a finding of either a lumbar disorder in service or continuous symptoms of a lumbar disorder after service separation.  See Buchanan, 451 F.3d 1336 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).
 
The Board further finds that the weight of the evidence demonstrates that the Veteran's current lumbar spine disorder is not related to his active service, including to the back injury in service.  In his November 2011 opinion, a VA orthopedic surgeon, Dr. J.B.D., opined that the Veteran's lumbar symptoms were all related to the development variant of lumbarization of S1.  The doctor assessed that the lumbarization of S1 is a developmental condition known to produce asymmetrical load on surrounding structures, contributing to slowly progressive degeneration of spinal structures both above and below it.  Further, Dr. J.B.D. opined that the Veteran was born with this condition, and its natural progression led to back pain beginning in mid-life associated with asymmetrical wear and arthritis.  The doctor opined that this condition was asymptomatic, with the exception of the August 1962 office visit.  Moreover, he opined that the March 2008 X-ray findings of narrowing of the L4-L5 disc space, marginal sclerosis of the right S1 joint, and facet joint sclerosis - all related to the developmental condition - are not attributable to a single event which occurred forty years ago, but were attributable to the developmental disorder.  

A different VA orthopedic surgeon, Dr. S.J.B., provided an opinion in January 2012 after reviewing the Veteran's medical records.  Dr. S.J.B. opined that the Veteran's current lumbar condition was age-related.  He reasoned that back symptoms and degenerative changes are more the rule than the exception with normal aging beyond the fourth decade and common in the third decade.  Further, the doctor could find no diagnosable entity of the back other than normal aging of the spine, which is common for those who have no developmental changes in their spines or never had an accident.  In addition, the doctor noted there was no evidence of a physical response to trauma found on imaging studies beyond expected normal aging.  Dr. S.J.B. opined that it is not at least as likely as not that the Veteran's current lumbosacral disorder, or lack thereof, defined as complaints without imaging findings, were caused or incurred in active service.  Thus, Dr. S.J.B. concluded, there was no data to suggest that, had the Veteran never served in the military, his complaints or imaging studies would be any different than today.      

The November 2011 and January 2012 VA medical opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, including the Veteran's contentions of a low back injury in service.  The VA examiners reviewed the claims file and fully articulated the opinions.

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current lumbar disorder and active military service, by either competent medical nexus opinion or continuity of symptoms since service separation.  The only nexus opinions on file, in 2011 and 2012, weigh against the claim, and the weight of the evidence demonstrates no continuous post-service symptoms of a lumbar disorder.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar disorder, and outweighs the Veteran's more recent and not credible contentions regarding in-service chronic lumbar disorder symptoms and post-service lumbar disorder symptoms.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for coccydinia is granted.  

Service connection for a lumbar spine disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


